EXHIBIT 10.26

SECOND
AMENDMENT TO EMPLOYMENT AGREEMENT

     JEFFREY M. STAMPS, R.Ph. (“Employee”), and OMNICARE MANAGEMENT COMPANY, a
Delaware corporation (the “Company”), hereby agree as follows:

     1. Recitals

          (a) The Company and Employee have entered into an employment
agreement, dated June 1, 1999 (the “Employment Agreement”);

          (b) The Company and Employee amended the Employment Agreement by
mutual written agreement on December 31, 2002 (the “Prior Amendment”); and

          (c) The Company and the Employee wish to amend the Employment
Agreement as set forth below.

     2. Amendments

          (a) The second sentence of Section 2.2 is hereby amended by adding the
following proviso at the end:

“; provided, however, that the Company shall have no obligation to make any such
contribution (and it shall not make any such contribution) at any time such
contribution (if made) would result in a transfer of property (within the
meaning of Section 83 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”)) by operation of Section 409A(b) of the Code.”

          (b) Section 2.3 of the Employment Agreement is hereby amended by
adding the following sentence at the end of such Section:

“In all events, any reimbursement made to Employee pursuant to this Section 2.3
shall be made not later than the end of the calendar year following the year in
which the related expense was incurred.”

          (c) Section 2.4 of the Employment Agreement is hereby amended by
adding the following sentence at the end of such Section:

“Employee’s annual incentive compensation and bonuses with respect to each
calendar year shall be paid to the Employee in the next following calendar year,
on or before February 10 of such following calendar year.”

--------------------------------------------------------------------------------

          (d) Section 3.4 of the Employment Agreement is hereby deleted and
replaced with the following:

“3.4 Termination by the Company for Reasons Other Than With Cause.

      (a) The Company shall have the right to terminate this Agreement other
than a Termination for Cause upon thirty (30) days written notice to Employee.
If the Company terminates this Agreement other than a Termination for Cause, (i)
Employee shall receive as severance pay continued payment of his Base Salary (as
that term is defined in Section 2.1 of this Agreement) until the date of the
expiration of this Agreement but in no event less than a period of 18 months,
such payment to be made in accordance with the Company’s standard payroll
practices and with the first such payment to be made not later than thirty (30)
days after Employee’s Separation from Service occurs; and (ii) the Rabbi Trust
contributions Employee has received pursuant to Section 2.2 shall vest
immediately upon termination. In the event of termination by the Company other
than a Termination for Cause, Employee acknowledges that the Company shall have
no obligations or liability to him whatsoever other than the obligations set
forth in this paragraph. Employee’s right to receive such severance payments
shall be treated as a right to receive a series of separate payments under
Treasury Regulation Section 1.409A-2(b)(2)(iii). As used herein, a “Separation
from Service” occurs when Employee dies, retires, or otherwise has a termination
of employment with the Company that constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard
to the optional alternative definitions available thereunder.

      (b) Notwithstanding any provision of this Agreement to the contrary, if
the Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Employee’s Separation from Service,
then any payment or benefit pursuant to Section 3.4(a)(i) or pursuant to any
other provision of this Agreement on account of the Employee’s Separation from
Service, to the extent such payment (after taking into account all exclusions
applicable to such payment under Section 409A of the Internal Revenue Code and
all regulations, guidance and other interpretive authority issued thereunder
(“Code Section 409A”)) is properly treated as deferred compensation subject to
Code Section 409A, shall not be made until the first business day after (i) the
expiration of six (6) months from the date of the Employee’s Separation from
Service, or (ii) if earlier, the date of the Employee’s death (the “Delayed
Payment Date”). On (or within five business days after) the Delayed Payment
Date, there shall be paid to the Employee or, if the Employee has died, to the
Employee’s estate, in a single cash lump sum, an amount equal to the aggregate
amount of the payments delayed pursuant to the

--------------------------------------------------------------------------------

preceding sentence, plus interest thereon, compounded monthly, at an annual rate
equal to the Delayed Payment Interest Rate (as defined below) computed from the
date on which each such delayed payment otherwise would have been made to the
Employee until the Delayed Payment Date. For purposes of the foregoing, the
“Delayed Payment Interest Rate” shall mean the highest interest rate, as of the
first day of the month in which the Separation from Service occurs, payable by
the Company on its outstanding publicly-traded debt (or if no such public debt
is then outstanding, the rate at which the Company could then borrow from its
primary bank lender) plus 100 basis points.”

          (e) Article 7 of the Employment Agreement is hereby amended by adding
a new Section 7.12 to read in its entirety as follows:

“7.12 Section 409A.

      (a) It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Code Section 409A so as not to subject the
Employee to payment of any additional tax, penalty or interest imposed under
Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Employee.

      (b) Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred; and (iii) the Employee’s right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.”

     3. General

     Except as previously changed by the Prior Amendment and as specifically
amended herein, the Employment Agreement will remain in full force and effect in
accordance with its original terms, conditions and provisions.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have duly executed this amendatory
agreement as of December 29, 2008.

EMPLOYEE    OMNICARE MANAGEMENT COMPANY      /s/ Jeffrey M. Stamps, R.Ph.    /s/
Thomas R. Marsh  Jeffrey M. Stamps, R.Ph.    By: Thomas R. Marsh      Title:
Assistant Treasurer 

 




--------------------------------------------------------------------------------